                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


DANIEL R. WADSWORTH and DANA
L. WADSWORTH,

                       Plaintiffs,

v.                                                             Case No: 6:18-cv-1445-Orl-41DCI

FEDERAL INSURANCE COMPANY,

                       Defendant.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Motion to Remand (“Motion,” Doc. 9) and

Defendant’s Response to Order to Show Cause (Doc. 11). United States Magistrate Judge Daniel

C. Irick submitted a Report and Recommendation (Doc. 21) recommending that the Motion be

denied as moot and that the case be remanded to state court due to Defendant’s failure to

sufficiently establish that this Court has subject matter jurisdiction over the case.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis in the Report and Recommendation. It is therefore ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 21) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. This case is REMANDED to the Circuit Court of the Ninth Judicial Circuit in and

               for Orange County, Florida, Case Number 2017-CA-008184-O.

           3. Plaintiffs’ Motion to Remand (Doc. 9) is DENIED as moot.

           4. The Clerk is directed to close this case.




                                             Page 1 of 2
       DONE and ORDERED in Orlando, Florida on January 7, 2019.




Copies furnished to:

Counsel of Record
Clerk of the Circuit Court of the Ninth Judicial Circuit in and for Orange County, Florida




                                           Page 2 of 2
